Citation Nr: 1008917	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral ear pain.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral 
headaches.

4.  Entitlement to service connection for arteriostenosis.

5.  Entitlement to service connection for a left above-the-
knee amputation.  

6.  Entitlement to service connection for a gastrointestinal 
disability, including a perforated duodenal ulcer.    

7.  Entitlement to service connection for a respiratory 
disability, including a lung nodule/lung scarring.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for peripheral vascular 
disease of the right leg.

10.  Entitlement to service connection for hematuria (claimed 
as blood in the urine).

11.  Entitlement to an initial compensable evaluation for an 
abdominal surgical scar, status post exploratory laporotomy 
for closure of a perforated duodenal ulcer.  

12.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1974.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford (Newington), Connecticut.  

During the course of this appeal, the Veteran requested a 
hearing before the Board at the RO.  On the date of the 
scheduled hearing, however, the Veteran failed to report.  
Inasmuch as he did not seek a postponement of the hearing, 
the Board deems his hearing request withdrawn under 38 C.F.R. 
§ 20.704(d) (2009).

The Board remanded all but one of these claims to the RO for 
additional action in February 2009.  In the INTRODUCTION 
section of its REMAND, it discussed a claim of entitlement to 
an initial compensable evaluation for an abdominal surgical 
scar, status post exploratory laporotomy for closure of a 
perforated duodenal ulcer.  Due to the reason discussed in 
the REMAND portion of this decision, below, the Board now 
includes this claim as a question on appeal.  

It addresses this claim as well as the claims of entitlement 
to service connection for bilateral ear pain, bilateral 
tinnitus, bilateral headaches, a gastrointestinal disability, 
including a perforated duodenal ulcer, a respiratory 
disability, including a lung nodule/lung scarring, and 
depression and entitlement to a TDIU in the REMAND portion of 
this decision and REMANDS these claims to the RO via the 
Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Arteriostenosis is not related to the Veteran's active 
service.

2.  A left above-the-knee amputation is not related to the 
Veteran's active service.

3.  Peripheral vascular disease of the right leg is not 
related to the Veteran's active service.

4.  The Veteran does not currently have a disability 
manifested by hematuria.


CONCLUSIONS OF LAW

1.  Arteriostenosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A left above-the-knee amputation was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

3.  Peripheral vascular disease of the right leg was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

4.  Hematuria (claimed as blood in the urine) was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  Where notice was not 
mandated at the time of the initial decision, it is not error 
to provide remedial notice after such initial decision.  Id. 
at 120, 122-24. 

The RO provided the Veteran VCAA notice on the claims being 
decided by letter dated April 2007, before initially deciding 
those claims in a rating decision dated August 2007.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The April 2007, letter told the Veteran what evidence was 
needed to substantiate a claim for service connection.  The 
letter also provided the Veteran with all necessary 
information on disability ratings and effective dates.  In 
addition, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain them on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records and 
information from the Social Security Administration (SSA).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The RO did not provide an examination or obtain a medical 
opinion with regard to the claims being decided; however, 
such development is not necessary to decide these claims.  
Cf. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

As explained below, there is no competent evidence of record 
establishing that the Veteran has current hematuria, or that 
current peripheral vascular disease or above the knee 
amputation may be related to a disease or injury in service.

II.  Analysis 

The issues before the Board include whether the Veteran is 
entitled to service connection for arteriostenosis, a left 
above-the-knee amputation, peripheral vascular disease of the 
right leg and hematuria.  According to written statements the 
Veteran submitted during the course of this appeal, his 
overall health began to deteriorate during service, when he 
underwent surgery for a perforated ulcer.  Allegedly, 
thereafter, he could not gain weight and felt constant 
pressure and stress, and developed depression, which he tried 
to alleviate by smoking.  

The Veteran contends that, by the 1990s, his health had 
deteriorated to such an extent it was affecting his lower 
extremities and he was diagnosed with arteriostenosis and 
peripheral vascular disease.  He asserts that, since then, he 
has received regular treatment for poor circulation in his 
lower extremities and has undergone two amputations of his 
left lower extremity, one below the knee and one above the 
knee.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection will be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arteriosclerosis and arthritis, if it is shown that 
a veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one such condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical documents, including VA and private 
treatment records and information from SSA, confirm that the 
Veteran has arteriostenosis and peripheral vascular disease 
and an amputated left leg at above the knee.  The question is 
thus whether these disabilities are related to his active 
service.  

According to the Veteran's service treatment records, the 
Veteran did not report or receive treatment for any 
complaints associated with his legs and there were no 
findings of arteriostenosis or peripheral vascular disease.  
In 1973, however, while serving in Germany, he underwent 
surgery for a perforated duodenal ulcer.  Thereafter, his 
surgical scar began to heal, but testing revealed an elevated 
hemocrit value of 53-55 percent (normal being 47 percent).  
The Veteran's surgeon recommended further consultation with a 
specialist, which does not appear to have occurred.  During 
the remainder of service, no medical professional attributed 
the abnormal finding to a particular diagnosis.  

In support of his assertion that the in-service surgery lead 
to a decline in his health, the Veteran has submitted 
multiple lay statements, including from his spouse, aunt (who 
lived in Germany when the Veteran underwent surgery for a 
perforated ulcer) and E.C. and J.G. (friends since the 
1980s); which confirm that he has had health problems since 
being stationed in Germany.   

Although the lay statements provide competent evidence of a 
general decline in the Veteran's health after the 1973 
surgery, they do not report any symptomatology of hematuria, 
peripheral vascular disease or any other condition leading to 
above the knee amputation; in service or in the years 
immediately following service.  

The Veteran's post-service medical documents do not establish 
that his leg problems initially manifested during, or were 
incurred in, service.  Medical professionals first diagnosed 
a disability affecting his lower extremities, or more 
specifically, peripheral vascular disease, in 1994.  
Thereafter, other medical professionals noted various 
abnormalities of the lower extremities, including severe 
circulatory disturbances, and testing revealed stenosis of 
arteries in the lower extremities.  Accordingly, the evidence 
is against a finding of a continuity of symptomatology.

In January 2006, medical professionals amputated the 
Veteran's left leg below the knee, but the wound did not 
heal.  In May 2006, medical professionals revised the 
previous surgery and amputated the Veteran's left leg above 
the knee.  Since then, the Veteran has received significant 
treatment for residuals of the surgery and various 
abnormalities in the lower extremities.  

During treatment visits, medical professionals have stressed 
the importance of quitting smoking (Veteran is a habitual 
smoker who now smokes one and a half packs daily, but 
previously smoked more frequently), but have never related 
the arteriostenosis, amputation or peripheral vascular 
disease to the Veteran's active service.  In addition, 
although they occasionally noted abnormalities on blood and 
urine testing, they never diagnosed a disability manifesting 
as blood in the urine (hematuria).  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, even the 
Veteran does not assert that he has a disability manifested 
by hematuria.  There is no medical evidence of hematuria, and 
it would generally require laboratory testing to say that the 
Veteran has this condition.  There is no medical evidence of 
hematuria.  Assuming arguendo that the Veteran could observe 
blood in his urine, he has not reported such observations.

The Veteran does, however, relate the arteriostenosis, 
amputation and peripheral vascular disease to his active 
service, but his assertions, alone, may not be considered 
competent evidence of a nexus.  It would require medical 
expertise to say that the conditions first shown many years 
after service were the result of a disease or injury in 
service.

Such assertions may be considered as such only when: (1) the 
layperson is competent to identify a medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that the Board may not determine 
that lay evidence lacks credibility based merely on the 
absence of contemporaneous medical evidence).  

The Veteran appears to contend that the claimed disabilities 
are, at least in part, the result of smoking that is result 
of stresses experienced in service.  Service connection, 
however, is precluded for disability that is the result of 
the use of tobacco products in service.  38 U.S.C.A. § 1103 
(West 2002).

The Board finds that the Veteran does not currently have a 
disability manifesting as hematuria.  Considering the 
Veteran' service treatment records, which fail to mention any 
of the other conditions at issue in this appeal, the fact 
that he has not reported such symptoms in service or in the 
years after service, that the Veteran was first diagnosed 
with these conditions in the 1990s, decades after service, 
and that no medical professional has linked the current 
disabilities to service; the Board finds that 
arteriostenosis, an above-the-knee-amputation and peripheral 
vascular disease are not related to active service.  Based on 
this finding, the Board concludes that such conditions were 
not incurred in or aggravated by active service.  A 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

Service connection for arteriostenosis is denied.

Service connection for a left above-the-knee amputation is 
denied.  

Service connection for peripheral vascular disease of the 
right leg is denied.

Service connection for hematuria (or blood in the urine) is 
denied.


REMAND

The Veteran claims entitlement to service connection for 
bilateral ear pain, bilateral tinnitus, bilateral headaches, 
a gastrointestinal disability, including a perforated 
duodenal ulcer, a respiratory disability, including a lung 
nodule/lung scarring, and depression, entitlement to an 
initial compensable evaluation for an abdominal surgical 
scar, status post exploratory laporotomy for closure of a 
perforated duodenal ulcer, and entitlement to a TDIU.  
Additional action is necessary before the Board decides these 
claims.  

First, under the VCAA, VA is required to afford the Veteran a 
VA examination when there is insufficient information of 
record to make a decision on a claim, there is competent 
evidence in the claims file that the claimant has a current 
disability or signs and symptoms of a current disability, and 
the record indicates that the disability or signs and 
symptoms of the disability may be associated with active 
service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that any 
evidence of a link between a current disability and active 
service must be competent).   

The threshold for finding a suggested link between a current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 
83.

VA is required to afford the Veteran a VA examination in 
support of his claims for service connection for bilateral 
ear pain, tinnitus and headaches, gastrointestinal and 
respiratory disabilities and depression because the evidence 
meets the requirements of 38 U.S.C.A. § 5103A(d).  

The Veteran's statements report that he has ringing and pain 
in his ears and head pain.  Post-service medical evidence 
confirms that he has gastrointestinal and respiratory 
disabilities and depression.  According to the Veteran's 
service treatment records, he received treatment for 
gastrointestinal and respiratory complaints, including a 
perforated ulcer, during service.  According to the statement 
of the Veteran's aunt, she observed that he became depressed 
after undergoing in-service surgery for the perforated ulcer.  

According to multiple statements of the Veteran, although at 
some point he began to feel better, such improvement was 
temporary and he now has chronic depression.  According to 
the same statements, he developed ringing and painful ears, 
headaches and lung abnormalities in-service secondary to his 
military occupational duties as a vehicle mechanic in a motor 
pool.  Allegedly, these duties exposed him to a significant 
amount of noise (without the benefit of hearing protection), 
brake pad dust, asbestos, which covered the brakes, solvents 
and chemicals and required him to work in an enclosed 
building with no ventilation.  

To date, VA has not obtained a medical opinion addressing 
whether the Veteran's bilateral ear pain, tinnitus, 
headaches, gastrointestinal and respiratory disabilities and 
depression are related to his active service, including 
documented in-service gastrointestinal and respiratory 
treatment and hearing loss, and/or his duties as a vehicle 
mechanic, which his DD Form 214 confirms was his military 
occupational specialty. 

The Veteran's claim for a TDIU is inextricably intertwined 
with the Veteran's claims for service connection.  The Board 
thus defers a decision on this claim until the RO completes 
the development requested in this REMAND.  

Second, in a May 2008 rating decision, the agency of original 
jurisdiction (AOJ) granted the Veteran service connection for 
an abdominal surgical scar, status post exploratory 
laporotomy for closure of perforated duodenal ulcer, and 
assigned that scar an initial compensable evaluation.  
Thereafter, in a VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated April 2008, the Veteran expressed disagreement 
with the evaluation assigned.  To date, the RO has not issued 
a statement of the case in response.

The Board is required to remand this issue so that the AOJ 
can provide a statement of the case.  38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).

Based on the foregoing, this case is REMANDED for the 
following action :

1. Afford the Veteran a VA examination in 
support of his claims for service 
connection for bilateral ear pain, 
tinnitus and headaches, gastrointestinal 
and respiratory disabilities and 
depression.  Provide the examiner with 
the Veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review. Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) indicate whether the Veteran 
has tinnitus, headaches, a 
disability manifested by ear 
pain, a gastrointestinal 
disability, a respiratory 
disability and/or depression;

b) for each disability shown to 
exist, opine whether it is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
in-service gastrointestinal and 
respiratory complaints and 
treatment, hearing loss, 
alleged ringing in the ears, 
and/or alleged exposure to 
excessive noise, brake pad 
dust, asbestos, solvents and 
chemicals; 

c) specifically note all 
residuals of the Veteran's 
perforated duodenal ulcer and 
surgery therefor;

d) opine whether all 
disabilities shown to be 
related to active service and 
the Veteran's service-connected 
abdominal scar collectively 
render the Veteran unable to 
secure and follow a 
substantially gainful 
occupation;  

e) provide rationale, with 
specific references to the 
record, for the opinions 
offered; and

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Provide the Veteran a statement of 
the case pertaining to the issue of 
entitlement to an initial compensable 
evaluation for an abdominal surgical 
scar, status post exploratory laporotomy 
for closure of a perforated duodenal 
ulcer.  Only if the Veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, should this 
issue be certified to the Board for 
appellate review.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  

The Veteran need take no action unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).



________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


